 118DECISIONSOF NATIONAL LABOR RELATIONS BOARDNatterManufacturing CorporationandSheet MetalWorkers'InternationalAssociation, Local Union98B-I170, AFL-CIO,,Petitioner.Case _1-RC-April 17, 1974DECISION ON REVIEW, ORDER, ANDDIRECTION OF SECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn August 28, 1973, the Regional Director forRegion 21 issued a Supplemental Decision andCertification of Results of Election in the above-entitledproceeding, in which he overruled thePetitioner's objections to the election hereinbeforeconducted on July 13, 1973, and certified the resultsthereof.'Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, as amended, the Petitioner filed atimely request for review of the Regional Director'sSupplemental Decision on the grounds,inter alia,that in overruling Objection 2 he erred in finding thatthe Employer's leaflet distributed to employees onthe day of the election did not contain a materialmisrepresentation affecting the election results.By telegraphic order dated October 25, 1973, therequest for review was granted as to Objection 2 anddenied in all other respects. Thereafter, the Employerfiled a brief on review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review,including the Employer's brief on review, and makesthe following findings:Objection 2 alleged that the Employer madematerial and substantial misrepresentations of fact ina leaflet which it distributed to employees at theirwork places less than 24 hours before the election.The leaflet,2 bearing the advice, in large capitalizedletters, "confidential, for supervisors," contained thefollowing message:We have been advised that the National LaborRelations Board has found Local 170 guilty offive (5) unfair labor practices at Accuride. The1The tally of ballots for the election showed that of approximately 325eligible voters, 301 cast valid ballots, of which 150 werefor, and 151 against,the Petitioner. There were no challenged ballots.Union was found guilty of harassment, intimida-tion, and coercion toward employees at Accuride.You can give this information to your employees.The decision was reached today: July 12, 1973The subject matter of the leaflet concerns an unfairlabor practice case which arose out of the Petitioner'sinvolvement in a labor dispute at another companyintheLosAngeles area known as Accuride.Contrary to the statement in the leaflet that theBoard had found the Petitioner guilty of unfair laborpractices, the facts are that the Petitioner had signedan informal settlement agreement with respect tocharges of unfair labor practices filed against it andtheagreement contained a nonadmission clause.The Regional Director concluded that the leafletdid not contain such a "substantial departure" fromthe truth so as to warrant setting the election aside,that the subject of the leaflet was not within thespecial knowledge of the Employer, and that, in theabsence of special knowledge, misrepresentations arelikely to have less impact inasmuch as the employeesaremore capable of evaluating the accuracy andsignificance of the material. The Employer, in itsbrief on review, supports the Regional Director'sconclusions, arguing further that, as the leafletclearly refers to the National Labor Relations Board,itwould have been easy for employees to check withthat Agency concerning the actual facts.InDubie-Clark Co., Incorporated,209 NLRB No.21, just issued, the Board found objectionable asimilarmischaracterization of a Board-approvedinformal settlement agreement containing a nonad-mission clause. In that case, the petitioning labororganizationmade a misrepresentation about theemployer's involvement in an unfair labor practicecase 3 days before the election and referred employ-ees to the notice which the employer had beenrequired to post in the plant. Here, the misrepresen-tation was made on the day of the election and theemployees, even if they were disposed to check intotheaccuracy of the statement contained in theleaflet, had very little time to do so.Accordingly, Objection 2 is hereby sustained, andwe shall set aside the election and direct that a newone be conducted.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]2The leaflet was punted in English and in Spanish,because there weremany Spanish-speaking employees in the unit.210 NLRB No. 27